Jordan, Justice.
Appellant’s application for habeas corpus was not sanctioned. Upon application, this court remanded for a hearing and findings of fact and conclusions of law by the habeas court. This has been done, the writ denied, and we now affirm.
Appellant was convicted in 1975 for a violation of the Georgia Controlled Substances Act and sentenced to 20 years. His basic contention at the habeas hearing was that the state used previous infirm sentences to enhance his sentence. The record shows that during the sentencing phase of the trial the appellant’s attorney agreed that the FBI "rap” sheet could be used during the sentencing phase. Of the six convictions shown on the sheet, the state introduced certified copies of the convictions in four of them showing they were obtained with the assistance of counsel. The sentence given to appellant was within the limits set by statute. Even assuming that the trial court considered other sentences or convictions on the "rap” sheet, such would be harmless error under the facts of this case.

Judgment affirmed.


All the Justices concur.